Citation Nr: 0207744	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased schedular rating for asthma, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas, which continued the 
30 percent evaluation for service-connected asthma.  During 
the course of this appeal, the RO increased the evaluation 
for the veteran's asthma to 60 percent, effective 
February 19, 1997.  Although that increase represented a 
grant of benefits, the United States Court of Veterans' 
Appeals (Court) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


REMAND

The veteran's service-connected asthma is currently evaluated 
as 60 percent disabling.  She is also service-connected for 
dysthymic disorder, evaluated as 10 percent disabling, for a 
combined 60 percent disability rating.  See 38 C.F.R. § 4.25 
(2001).  

Bronchial asthma is evaluated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2001).  A 60 percent rating is 
warranted where the forced expiratory volume in one second 
(FEV-1) is 40-to-55 percent predicted, or; where the FEV-
1/forced vital capacity (FVC) is 40-to-55 percent, or; where 
at least monthly visits to a physician for required care of 
exacerbations, or; where intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required.  A 100 percent rating is 
warranted where the FEV-1 is less than 40-percent predicted, 
or; where there is an FEV-1/FVC less than 40 percent, or; 
where there is evidence of more than one attack per week with 
episodes of respiratory failure, or; where symptoms require 
the daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

In this case, the records contains pulmonary function test 
results dated in November  1997 and November 1998.  The 
November 1998 examiner referenced test results dated in 
February 1998; such are not of record.  Nor are test results 
subsequent to November 1998 of record for consideration of 
current FEV-1 and FEV-1/FVC percentages.  The record also 
reflects that the veteran has received treatment with 
corticosteroids in the course of hospital treatment and/or 
emergency room care, and has also taken immuno-suppressive 
medications for her asthma.  It is not clear, however, 
whether she requires high-does steroidal treatment or 
immunosuppressive therapy taken systemically on a daily 
basis.  Moreover, the veteran continues to assert a worsening 
in her condition since the last examination of record.  A 
contemporary examination to address these criteria is thus 
necessary to ensure proper evaluation of the veteran's 
disability.

Moreover, the veteran contends that her asthma attacks have 
substantially interfered with work and/or prevent her from 
maintaining employment.  She has particularly highlighted the 
fact that she is frequently required to seek emergency room 
treatment for asthma attacks and has had multiple 
hospitalizations.  The claims file reflects that the veteran 
was hospitalized for her asthma in July 1997 and in 
January and February 1998.  The claims file also contains 
private records showing incidents of emergency room treatment 
for asthma attacks as follows:  once in February 1999, twice 
in March 1999, twice in June 19999, twice in August 1999, 
once in December 1999, once in April 2000, twice in May 2000, 
twice in June 2000, twice in September 2000, once in 
October 2000, three times in December 2000, once in February 
2001, three times in March 2001, twice in April 2001 and once 
in June 2001.  

Regulations provide that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2001).  

Although the veteran does not meet the schedular criteria for 
consideration under 38 C.F.R. § 4.16(a), 38 C.F.R. § 4.16(b) 
(2001) provides that rating boards should submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 3.321(b)(1) (2001) (An 
extraschedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization such that application 
of the regular schedular standards would be impracticable).  
The RO has not adjudicated the issue of entitlement to 
unemployability benefits on an extraschedular basis.  The 
veteran's history of repeated emergency room visits and 
multiple hospitalizations for asthma, as well as contemporary 
examination results, are clearly relevant to the question of 
whether extraschedular referral is warranted in this case.  
Adjudication of that matter, subsequent to the requested 
clarifying development relevant to the nature, frequency, 
duration and severity of asthma manifestations, is thus 
indicated.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information about any additional 
relevant medical treatment evidence for 
asthma that is not now part of the 
record.  The RO should assist the veteran 
in obtaining any outstanding private 
medical records.  Additionally, the RO 
should obtain all VA records of treatment 
for asthma-related symptoms and associate 
them with the claims file.  In 
particular, the RO should ascertain 
whether any pulmonary function testing 
was conducted in February 1998, and, if 
so, obtain the results for association 
with the claims file.  The results of 
these attempts should be documented in 
the claims file.

2.  The RO should conduct indicated 
development relevant to the veteran's 
employment history.

3.  After the above-requested development 
is completed, the RO should schedule the 
veteran for another VA examination.  
Pulmonary function testing necessary to 
apply the rating criteria should be 
conducted and an interpreted report of 
such should be associated with the 
examination report.  A complete history 
should be taken, and the examiner should 
review all treatment and hospital records 
associated with the file pursuant to the 
development sought above.  The examiner 
should specifically confirm or refute 
whether the veteran has required high-
dose systemic corticosteroids or 
immunosuppressive medication, and if so 
how often.  It should also be noted how 
often the veteran experiences an 
exacerbation of bronchial asthma and how 
often she visits a physician for 
treatment of such.  It should further be 
noted whether the veteran experiences 
respiratory failure, and if so how often.  
Finally, the examiner is requested to 
comment on the impact of the veteran's 
asthma on her ability to maintain 
employment, specifically identifying all 
limitations resulting from asthma.

4.  After the above is completed the RO 
should re-adjudicate the issue of 
entitlement to an increased rating for 
asthma.  The RO should specifically 
include adjudication of whether the 
criteria for entitlement to TDIU and/or 
an increased rating are met on an 
extraschedular basis, in accordance with 
38 C.F.R. §§ 3.321 and 4.16(a), (b).  If 
the RO finds that an extraschedular 
rating should be considered, the case 
should be referred to the Compensation 
and Pension Service for review and 
further adjudication.  If the benefit 
sought remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


